NO. 07-01-0024-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



MARCH 16, 2001

______________________________



CLAUDE HOOKS, JR., CLAUDE HOOKS, III, 

DEBORAH DERR, and CATHY DERR,



Appellants



v.



BEN ROBERTS, 



Appellee

_________________________________



FROM THE 84
TH
 DISTRICT COURT OF HUTCHINSON COUNTY;



NO. 33,944; HON. WILLIAM D. SMITH, PRESIDING

_______________________________



Before QUINN, REAVIS and JOHNSON, JJ. 

Claude Hooks, Jr., attempts to perfect an appeal to this Court.  He filed an affidavit of indigency on January 2, 2001, with the trial court and his notice of appeal on January 18, 2001.  However, the court reporter timely contested appellant’s status as a pauper.  The trial court conducted a hearing on the contest and sustained it by written order signed on January 31, 2001.  Thus, Hooks was denied leave to proceed as a pauper. Furthermore, his motion requesting the trial court to rehear the matter was also denied on February 19, 2001.  

By letter from this Court dated February 6, 2001, we informed appellant that the filing fee of $125.00 required to perfect his appeal was outstanding and that his failure to pay same could result in the dismissal of his case.  To date, appellant has not paid the $125.00 filing fee nor has he sought to appeal the decision denying him leave to proceed as a pauper. 

Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3 (c). 

 

                                               			Brian Quinn 

           	                                        			   Justice 

 



Do not publish.